DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/29/2021 under 37 CFR 1.312 has been entered.

Allowable Subject Matter
Claims 1, 5, and 44-64 are allowed.
Independent claim 1 defines a method for determining an amount of PSA protein in a patient, comprising wiping a surface of skin with a first wipe comprising a solution comprising 0.1-15 wt% surfactant, wiping at least a portion of the surface with a second wipe comprising an antiseptic, wherein the first and second wipes are different, wherein at least 95% of any PSA protein on the surface of the skin is removed after the first and second wiping steps, the method further comprising forming first and second blood droplets on the skin and determining an amount of PSA protein present in a blood sample of the patient. Barr et al. provides the closest prior art. 
Barr et al. provides relevant prior art. As discussed in the Office Action dated 3/3/2020, Barr et al. discloses a method comprising wiping of skin of a patient with a first wipe comprising a solution comprising a surfactant present in an amount of 2 wt% of the solution, forming a first blood drop on the skin, wiping away the first blood drop, forming a second blood drop on the skin after wiping away the first blood drop, and obtaining a capillary blood sample from the second drop. However, Barr et al. is 
Miano et al. also provides relevant prior art. Miano et al. discloses a method for determining an amount of PSA protein in a patient comprising swabbing a surface of skin with alcohol, forming one or two blood droplets on the surface of the skin so as to obtain a blood sample, and determining an amount of PSA protein present in the sample with a fluidic device (Abstract, Materials and Methods) (Fig. 1). However, Miano et al. is silent as to performing wiping steps with first and second wipes as claimed to remove at least 95% of any PSA protein on the surface of the skin prior to collecting the blood sample.
There is no disclosure or teaching in the prior art as a whole of the claimed first and second wiping steps to remove at least 95% of any PSA Protein from a surface of skin prior to forming first and second blood droplets and determining an amount of PSA protein in a patient, within the claim environment.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799